Roby, C. J.
1. Suit by appellees for the foreclosure of a mechanic’s lien. It is assigned that the court erred in overruling appellant’s demurrer to the complaint and in overruling its motion for a new trial. The complaint is not subject to the objections urged against it. It contains an averment that notice of intention was filed within sixty days after the materials named were furnished, and the bill of particulars accords with this allegation. It is also averred with sufficient precision that the materials were furnished for use in the building upon which a lien is claimed.
2. The appellant owned the real estate described in the notice and complaint. It contracted with Medaris to make certain improvements thereto and to furnish the material therefor. Appellees furnished a furnace, pipes, dampers and registers to Medaris for use in making such improvement and the same were so used. Delivery of. these articles was made on December 1, 11, 15 and 29, 1903. The last part delivered was the lid to a water pan, which appellees did not have on hand, and for which they sent to Utica, New York. Notice of intention to hold a lien was *46filed February 17, 1904. Appellant settled with the contractor and paid him before the water pan lid was delivered.
3. This fact did not deprive appellees of any right given by the statute. They would have been entitled to their lien although the entire price had beén paid to the contractor in advance.
4. The point that the furnace was substantially complete without the water pan lid, and that the delivery of such lid cannot be regarded as fixing the time within which notice of an intention to hold a lien must Rave been filed, is not well taken. A furnace may no doubt be operated without a water pan lid, as a house may be lived in without a veranda, but those attachments are a part of the objects to which they belong,-and cannot be disassociated from them. Siegmund v. Kellogg-Mackay-Cameron Co. (1906), 38 Ind. App. 95.
5. A personal judgment should not have been rendered against appellant. The complaint was not sufficient to authorize it. The rendition of such judgment is not ground for a new trial.
6. A motion to modify the judgment is necessary to present such question, and no such motion was made. Migatz v. Stieglitz (1906), 166 Ind. 361; Jarrell v. Brubaker (1898), 150 Ind. 260; Williams v. Manley (1904), 33 Ind. App. 270.
The judgment is affirmed.